Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, and 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vernacchia et al., (herein after “Vernacchia”) (US 2015/0291135 A1).
Regarding claims 1, 8, and 9, Vernacchia disclosed electric parking brake system, in which the vehicle control module (38) is operable to receive the park request (36) from the selection device (34) (paragraph 0022); transmitting the park command (54) to the electric brake control module (42) and the second vehicle control module (40), transmitting the actuation signal (28) to the electric park brake system (22), wherein the second vehicle control module (40) operates as a back-up control module for the electric brake control module (42) when the electric brake control module (42) fails to transmit the actuation signal (28), wherein the second vehicle control module (40) operates as a back-up control module by activating the back-up brake device (46) to secure the position of the vehicle (20) (see Figure 1; paragraph 0022).  Thus, Vernacchia suggests that the actuation signal is provided to activate the back-up brake device (46) in case the electric brake control module (42) fails.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric parking brake system as taught by Vernacchia for the advantage of activating the brake backup system to secure the vehicle if the braking system of the vehicle fails.
Regarding claims 5, and 13, Vernacchia teaches that “the back-up brake device (46) is coupled to the at least one wheel (24), and is operable to prevent rotation of the at least one wheel (24) when activated” (paragraph 0019).
Regarding claims 2, and 10, Vernacchia teaches that the second vehicle control module (40) is not limited to engine control module combined with a traction power inverter module (paragraph 0016), wherein the second vehicle control module (40) activates the back-up brake device (46) to prevent movement of the vehicle (20).
Regarding claims 3, and 11, Vernacchia further disclosed a transmission that is configured to provide propulsion for the vehicle (see at least paragraph 0011, and 0012).
Regarding claims 6, and 14, Vernacchia further disclosed that the malfunction of the electric braking control module (42) when the actuated signal (28) is failed to transmit to the electric parking brake system (22) (see paragraph 0022).
Regarding claims 7, and 15, Vernacchia teaches that the actuation signal (28) represents the operating data of the electric park brake system (22) (see at least Figure 1; paragraph 0022).
Claims 4 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vernacchia (US 2015/0291135 A1) and in view of Nakayama (US 2008/0086252 A1).
Vernacchia is not teaching or event suggesting the features of “generating, based on detecting the standstill of the motor vehicle, a control signal to change to a park mode of an automated gear box of the motor vehicle.”
Nakayama disclosed an electric parking brake control system, in which the controller (40) determines whether the vehicle is in a stopped state, and puts the parking brake (10) in the braking state (paragraph 0060).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric parking brake system as taught by Vernacchia by substituting the teachings as taught by Nakayama for securing the vehicle when the vehicle is stopped on a slope.
Examiner’s comments Regarding Another Relevant Prior Art
The patent application publication No. US 2019/0168724 A1 (VandenBerg, III reference) disclosed systems and methods for brake redundancy for an autonomous vehicle.  The system includes a primary brake control module and a second brake control module, wherein the primary brake control module is configured to receive a braking command from a vehicle autonomy system of the autonomous vehicle, and the second brake control module is configured to determine a failure of the primary brake control module and implement a braking action for the autonomous vehicle.  In VandenBerg, the failure of the primary brake control module is determined based on the braking command.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667